DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, use of “predominantly” (L3) renders the claim indefinite in that the term does not have a specific numerical value or numerical range such that the scope of the claim is not discernable. 

Claim 5, use of “predominantly” (L3) renders the claim indefinite in that the term does not have a specific numerical value or numerical range such that the scope of the claim is not discernable.

Claim 20, “the second surface” (L2, L4, Ls4-5) lacks antecedent basis.

Allowable Subject Matter
Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. Claim 1, Hargett teaches method of making laminate 400, the method comprising providing web 140 having nonlinear line of weakness 230, wherein nonlinear line of weakness 230 extends in first direction MD and demarcates nonlinear edges of two sub-webs 201/202 but does not sever web 140 (i.e., perforations) (c3, Ln64 to c4, Ln62; Figs7-8). Hargett teaches that web 140 includes activation materials (i.e. material which has been mechanically deformed so as to impart elastic extensibility). Hargett teaches severing web 140 at nonlinear line of weakness 230 into two sub-webs 201/202 by use of rolls 304/308 which sever by separating web 140 into two sub-webs 201/202 (c7, Lns18-23). Hargett teaches joining two sub-webs 201/202 to carrier 240 to form laminate 400 (c7, Ln50 to c8, Ln15; c9, Lns36-37), wherein two sub-webs 201/202 are separated in a second direction perpendicular to the first direction (i.e., sub-web 201 moves in the vertical direction between rolls 304/306; sub-web 202 moves in the vertical direction on roll 308 [c3, Ln64 to c4, Ln14; c7, Lns18-34]). Hargett teaches that severing web 140 and joining two sub-webs 201/202 to carrier 240 are carried out in-line (i.e. continuous process shown in Fig2). Laminate 400 is cut into components 200 which form side panels 30 of diaper 20 (c3, Lns22-32; c14, Lns16-31).  With respect to Hargett, the perforations are not formed completely through in that lines of weakness are formed. However, in the event that this is not considered to teach “does not sever the thermoplastic web” (claim 1, Ln4), partially cut lines of weakness are a conventional and well-known alternative to full lines of weakness where the same result (i.e., severing by separation as Hargett performs) can be expected. Hargett does not teach that web 140 is thermoplastic. Nease teaches making side panels 30 of a diaper beginning with polyethylene web 200. Web 200 is slit longitudinally into a plurality of sub-webs 300/305 which are then converted to side panels 30. Polyethylene is a thermoplastic (c3, Lns19-60; c4, L 60 to c5, Ln10; c6, Lns10-19; c8, Ln27-32). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Hargett that web 140 is thermoplastic in that Nease teaches in the same art of making side panels for a diaper that polyethylene (a thermoplastic) is a well-known and conventional material for the side panels. Also, Hargett does not teach that the activation materials are mechanical fastening elements. Van Gompel teaches side panels 6/8 of a diaper where side panels 6/8 include activation material which are mechanical fastening elements. Specifically, side panels 6/8 include staple fibers (such as polypropylene) integrated (fastened) into the web forming the side panels. The fibers provide stretchable properties (mechanical motion) to side panels 6/8 (c3, Ln50 to c4, Ln 5). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Hargett that the activation materials are mechanical fastening materials such as staple fibers (such as polypropylene) integrated into web 140 to improve stretchable properties of side panels 30, as suggested by Van Gompel. However, Hargett alone or in combination with the other prior art of record does not teach or suggest that severing web 140 and joining two sub-webs 201/202 to carrier 240 are carried out without offsetting two sub-webs 201/202 in the first direction MD. Figure 7 demonstrates that projection portions 218 (c5, Ln29-42) of two sub-webs 201/202 are intended to be aligned in the cross-direction.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for 




/LINDA L GRAY/Primary Examiner, Art Unit 1745